TICE, Circuit Judge
(dissenting).
[¶ 38.] I respectfully dissent.
[¶ 39.] Under the facts of this case Claimant suffered an injury to her back while working. There is no question by anyone who testified that the injury she suffered at the time of the fall caused her to have a back injury at that time. Further, there is no evidence of significant back injuries of any consistent nature prior to this work-related accident. Claimant testified that she had experienced back pain continuously since the date of her work injury which impaired her work ability. She stated that prior to the injury she did not have any significant difficulty with her back. Because Claimant testified in front of the Department of Labor’s Administrative Law Judge (ALJ), we must consider the AL J’s view of Claimant’s testimony under a clearly erroneous standard. The most significant finding of the ALJ is that Claimant was credible. More specifically, the ALJ stated:
Claimant credibly testified that she has suffered from constant low back pain since the date of her injury.
Claimant’s testimony regarding her back pain was supported by her medical providers.
Claimant was a credible witness and her testimony is accepted. This is also based on the opportunity to observe Claimant’s demeanor at the hearing.
[¶ 40.] After the accident, when Claimant worked full-time at McKie, she continued experiencing pain. She testified that the pain was further aggravated during this time. She testified that her back condition has affected many activities she *666used to do prior to the work injury and she has had difficulty sleeping since she fell. She has seen doctors and physical therapists many times since the incident for treatment of the pain. She has never wavered from her complaints of pain. One cannot say affirmatively that the ALJ was clearly erroneous in its belief that Haynes was credible. Additionally, she was found to be credible by Physician’s Assistant McPherson and Chiropractor Dr. Lowen-berg. Though not questioning her credibility, Dr. Lord expressed a belief that the pain she experienced was caused by a somatic psychological condition. He based this on his belief that the medical records revealed no objective indication of permanent injury. However, prior to his testimony, he failed to review Dr. Lowenberg’s records, which support objective findings of pain. Furthermore, Dr. Lord had not seen the Claimant since before the work injury.
[¶ 41.] The ALJ also specifically found Claimant’s testimony was supported by her medical providers. There was medical testimony that Claimant’s injuries and pain were, and continue to be, caused by the slip and fall at work. Both McPherson and Dr. Lowenberg opined that Claimant’s pain was caused by her slip and fall. McPherson stated that in the course' of the ten months that she treated Claimant she never had any doubts about Claimant’s credibility with regard to her back pain. Dr. Lowenberg, Claimant’s chiropractor, found consistent tightness or muscle spasm in Claimant’s back. He performed several tests and stated that the results of such tests were objective findings consistent with Claimant’s subjective complaints. Dr. Lowenberg gave a professional opinion that Claimant should be permanently limited to part-time work and that the slip and fall injury was a major contributing cause of the condition for which he treated her. Though he felt he could have been more definitive had she completed a recommended treatment program, that did not diminish his belief of the permanent nature of her discomfort. Indeed, Dr. Lord stated that it was consistent with somatici-zation for one to not appear to improve or follow through with treatment. Although Dr. Lord did not give credence to Dr. Lowenberg, it is clear that the spasms, as testified to by Dr. Lowenberg, could be deemed to be objective signs of a permanent injury. Additionally, one could question the necessity of finding an objective basis for the pain. Dr. Lawlor, Respondent’s own expert who examined the patient on several occasions, acknowledged that out of 100 people he sees with lower back problems, 50 of those people do not have an objective indicator as to the specific source of their pain.
[¶ 42.] Respondent tries to link Claimants personal life and psychological problems to Claimants back pain. However, evidence by Claimants social worker, Mike Sprung, contradicts Respondents argument. Sprung testified that Claimant experienced marital difficulties and depression even before the work injury, yet, Claimant was able to work on a full-time basis without experiencing back pain despite her psychological condition. It was only after the injury that her work was limited. Respondents psychological expert, Dr. Lord, had seen Claimant for her psychological problems prior to her work incident. It is not insignificant that at the time Dr. Lord initially saw her Claimant was continually working full-time. It was only since the work injury that Claimant has had back pain and difficulty working full-time.
[¶ 43.] Both Dr. Den Hartog and Dr. Lawlor diagnosed Claimant with acute (or mechanical) low back strain. While Dr. Lawlor did not indicate that permanent back pain was caused by the work injury, *667he did say that the initial mechanical back pain was a major contributing cause of Claimants injury. Importantly, Dr. Law-lor did not see Haynes after March 2000 and to a degree deferred to Dr. Lowenberg and PA McPherson as to their assessment after this time. It is clear that McPherson and Dr. Lowenberg found the injury was a major contributing cause of her permanent injury.
[¶ 44.] Perhaps of major significance is the condition of somaticization which Claimant unquestionably suffered from. If one would not accept that the ALJ could find that the spasms provided objective evidence of a permanent injury from the fall, he could nonetheless find that Claimants experiencing of pain was a direct result of the work injury which, when taken in context with her somaticization, was permanent. SDCL 62 — 1—1 (7)(b) states:
If the injury combines with a preexisting disease or condition to cause or prolong disability, impairment, or need for treatment, the condition complained of is compensable if the employment or employment related injury is and remains a major contributing cause of the disability, impairment, or need for treatment.
If the accident was a catalyst to a somatic person experiencing pain on a permanent basis, and the accident remains a major contributing cause of the disability, then one would be covered under workers compensation.
[¶ 45.] On balance, I would agree with the majority that the expertise and training that Dr. Lawler had was considerably greater than that of the other witnesses who testified by deposition in this matter. Nonetheless, we cannot disregard the opinion of the ALJ and substitute our own opinion unless we find, after reviewing the entire record, that it was clearly erroneous. It is my opinion that the record does not reflect that the ALJ was clearly erroneous and, thus, I would reverse the decision of the circuit court in this matter.